IN THE COURT OF CRIMINAL APPEALS

OF TEXAS





NO. WR-67,233-02


RICHARD RAY MCDONALD, Relator

v.


HARRIS COUNTY DISTRICT CLERK, Respondent






ON APPLICATION FOR A WRIT OF MANDAMUS 
FROM HARRIS COUNTY



 Per curiam.


O R D E R



	This is an original application for a writ of mandamus.  Relator contends he filed an
application for writ of habeas corpus in cause number 931759, but the District Clerk has failed to
send him copies of any documents filed by the judge or prosecutor in that application for writ of
habeas corpus.
	It is this Court's opinion that additional information is required before a decision can be
reached on the motion for leave to file the instant action.  The respondent, District Clerk of
Harris County, is ordered to file a response with this Court within thirty days by stating whether
the State filed any answer, motion, or other pleading relating to the application for a writ of
habeas corpus, or the court issued any order relating to that application for a writ of habeas
corpus, and whether the clerk of the court mailed or delivered to Relator a copy of the answer,
motion, pleading, or order.  If any such document was filed, and copies of all such documents
were not sent to Relator, the clerk shall set out the reasons such copies were not sent.  See Tex.
Code Crim. Proc. art. 11.07, § 7.  This application for writ of mandamus is held in abeyance
pending compliance with this order.

DELIVERED: June 13, 2007
DO NOT PUBLISH